7Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a continuation of U.S. Patent Application No. 16/883,560, filed on May 26, 2020, now U.S. Patent No. 11,226,742 B2, which is a continuation of U.S. Patent Application No. 16/147,223, filed on September 28, 2018, now U.S. Patent No. 10,698,611, issued on June 30, 2020, which is a continuation of U.S. Patent Application No. 15/184,677, filed on June 16, 2016, now U.S. Patent No. 10,120,584, issued on November 6, 2018, which is a continuation of U.S. Patent Application No. 14/475,493, filed on September 2, 2014, now U.S. Patent No. 9,396,775, issued on July 19, 2016, which is based upon and claims the benefit of priority from Japanese Patent Application No. 2014-051876, filed March 14, 2014. Claims 1-12 are pending in the application.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
        				Specification

	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

                                      Double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington,418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visithttp://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 1-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,226,742 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between claims 1-12 of instant application and claims 1-19 of patent application are not sufficient to render the claim patentably distinct (claim 1 of the instant application is similar to the claim 1 of the patent 11,226,742 B2) and therefore a terminal disclaimer is required.

The following table only compares claim 1 of instant application to patent 11,226,742 B2. 

Instant application 17/527,851
Patent 11,226,742 B2
A memory system, comprising:
A semiconductor memory device, comprising:
a semiconductor memory device including a first plane and a second plane, each of the first plane and the second plane including blocks; and
a memory cell array including a first plane and a second plane;
a memory controller configured to control the semiconductor memory device and to send a first command specifying an address in the first plane and a second command specifying an address in the second plane, wherein

the semiconductor memory device further includes: a first cache configured to hold data transferred from the first plane; a second cache configured to hold data transferred from the second plane; and
a first cache configured to hold data transferred from the first plane of the memory cell array; a second cache configured to hold data transferred from the second plane of the memory cell array; and
a controller configured to begin a first process on the first plane in response to the first command if the first and second caches are in the ready state when the first command is received and to begin a second process on the second plane according to the second command if at least the second cache is in the ready state,
a controller configured to begin a first process on the first plane in response to a first command addressed to the first plane if the first and second caches are in the ready state when the first command is received and to begin a second process on the second plane of the memory cell array according to a second command addressed to the second plane if at least the second cache is in the ready state, and
the controller is further configured to determine whether a core operation associated with the second command can be performed simultaneously with a core operation associated with the first command if the second command is received while status information indicates the first cache is in the busy state and the second cache is in the ready state, the determination being made based on whether the core operation associated with the first command has started or not, and 
the controller is further configured to determine whether a core operation associated with the second command can be performed simultaneously with a core operation associated with the first command if the second command is received while status information indicates the first cache is in the busy state and the second cache is in the ready state, the determination being made based on whether the core operation associated with the first command has started or not and a comparison of physical address targets of the first and second commands,
the status information comprises a first status bit indicating whether the first plane is ready or busy and a second status bit indicating whether the second plane is ready or busy.
wherein the status information comprises a first status bit indicating whether the first plane is ready or busy and a second status bit indicating whether the second plane is ready or busy.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PEKNY et al., US 2009/0103364 A1 teaches a method includes cache loading a NAND memory device including loading data into a cache of the NAND memory device, writing data from the cache of the NAND memory device to an address of a memory array of the NAND memory device, and polling to determine the status of the data being written.

           When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111 (c).
When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA JASMINE SONG whose telephone number is (571)272-4213.  The examiner can normally be reached on 9:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

//HUA J SONG/Primary Examiner, Art Unit 2133